DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 7-8, filed 7/19/22, with respect to claims 1-16 have been fully considered and are persuasive.  
In regards to claim 1, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a display device and specifically including “a light source, at the display surface, having a first light source unit emitting the image light in the first hue and a second light source unit emitting the image light in the first hue, the first light source unit emitting the image light with a first center wavelength in the first hue, the second light source unit emitting the image light with a second center wavelength in the first hue, the second center wavelength being different from the first center wavelength and having a peak on a short wavelength side with respect to the first center wavelength”.
In regards to claim 16, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a display method of display and specifically including “the image light includes the light emitted from the first position and the light emitted from the second position, the light emitted from the first position is provided by a first light source unit that emits the image light in the first hue of a light source, the first light source unit emitting the image light with a first center wavelength in the first hue, the light emitted from the second position is provided by a second light source unit that emits the image in the first hue of the light source, the second light source unit emitting the image light with a second center wavelength in the first hue, the second center wavelength being different from the first center wavelength and having a peak on a short wavelength side with respect to the first center wavelength”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        8/6/22



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622